DETAILED ACTION
This Office action is in response to Application filed on January 26, 2021.
Claims 1-30 are pending.
Claims 1-7, 11-21, and 25-30 are rejected.
Claims 8-10 and 22-24 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claim 26 is objected to because of the following informalities: 
Regarding claim 26, please amend the claim as follows: “The method of claim 25, wherein the hop quantity threshold is based at least in . . . .”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 14-15, 18, 20, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al. (US 2013/0083679 A1, “Krishnaswamy”).
Regarding claims 1, 15, 29, and 30, Krishnaswamy discloses a user equipment (UE) for wireless communication (a vehicle processing unit 800, see FIG. 8), comprising: 
a memory (memory 802, see FIG. 8); and 
one or more processors operatively coupled to the memory (processor 801, see FIG. 8), the memory and the one or more processors configured to: 
receive a warning message comprising a first indication of a priority of the warning message (receive peer transmission messages, where peer transmission messages include priority indication, see steps 405-410 in FIG. 4A-4B, steps 4110-4120 in FIG. 5 and ¶ 56) and a second indication that identifies an event (peer transmission messages include warning messages associated with inter-vehicle communication systems, such as emergency warning systems, cooperative Adaptive Cruise Control, cooperative Forward Collision Warnings, intersection collision avoidance, etc., see ¶¶ 40, 43-44; peer transmission message can also be for urgent messages, see ¶ 27); and 
transmit a repetition of the warning message based at least in part on the first indication (process the received peer transmission messages based on priority indication and retransmit the peer transmission messages, see step 410-415, 445 in FIG. 4A-4B and ¶¶ 28-29, 48).
Furthermore, regarding claim 15, Krishnaswamy discloses a method of wireless communication performed by a user equipment (UE) (a vehicle processing unit 800, see FIG. 8).
Furthermore, regarding claim 29, Krishnaswamy discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (memory 802 storing software, see FIG. 8 and ¶¶ 78-79), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors (processor 801, see FIG. 8 and ¶¶ 78-79) of a user equipment (UE) (a vehicle processing unit 800, see FIG. 8), cause the UE to perform functions.
Furthermore, regarding claim 30, Krishnaswamy discloses an apparatus for wireless communication (a vehicle processing unit 800, see FIG. 8), comprising: 
means for receiving (RF modem 805 coupled to an antenna or an antenna connector 804, see FIG. 8 and ¶ 78); and 
means for transmitting (RF modem 805 coupled to an antenna or an antenna connector 804, see FIG. 8 and ¶ 78).
Regarding claims 4 and 18, Krishnaswamy discloses wherein the one or more processors are further configured to indicate, within the repetition of the warning message, that the repetition of the warning message is a repetition (a received message’s header can include a reliability indication, which is provided by a transmitting wireless device as part of its retransmission process, see ¶ 64; if the received message’s header does not include a reliability indication, it indicates that the received message was not retransmitted, see ¶ 64).
Regarding claims 6 and 20, Krishnaswamy discloses wherein the warning message identifies at least one of: 
an identification of a detecting UE that detected the event, 
a location of the detecting UE, 
an event type of the event, 
a time at which the warning message was transmitted by a detecting device that detected the event, or 
a location of the event (location of an accident, see ¶ 44).
Regarding claims 14 and 28, Krishnaswamy discloses wherein the one or more processors are further configured to: 
determine whether receiving the warning message comprises receiving a repetition of the warning message based at least in part on one or more of: 
a determination of whether the warning message includes an indication that the warning message is a repetition (a received message’s header can include a reliability indication, which is provided by a transmitting wireless device as part of its retransmission process, see ¶ 64; if the received message’s header does not include a reliability indication, it indicates that the received message was not retransmitted, see ¶ 64), or 
a determination of whether an indication of a transmission time of an original warning message indicates a same transmission time as an indication of a transmission time of the warning message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 11-13, 16-17, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Hassan Hussein et al. (WO 2019/002073 A1, “Hassan Hussein”).
Regarding claims 2 and 16, Krishnaswamy discloses wherein the one or more processors are further configured to: 
determine to transmit the repetition of the warning message based at least in part on the warning message (the peer transmission messages are retransmitted if message reliability is greater than minimum threshold, see step 422 in FIG. 4B), 
wherein transmitting the repetition of the warning message is based at least in part on the determination to transmit the repetition of the warning message (the peer transmission messages are retransmitted if message reliability is greater than minimum threshold, see step 422 in FIG. 4B).
However, Krishnaswamy does not explicitly disclose determine to transmit the repetition of the warning message based at least in part on the priority of the warning message satisfying a priority threshold.
Hassan Hussein discloses determine to transmit the repetition of the warning message based at least in part on the priority of the warning message satisfying a priority threshold (a wireless device can determine whether to forward a received wireless signal 126 based on whether the wireless signal 126 has a priority value that is higher than or equal to a priority threshold value, see 8:17-33; moreover, wireless devices can communicate via D2D communication, see 4:16-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Hassan Hussein, since the modification, as suggested in 1:28-31 of Hassan Hussein, enhances the wireless communication system by allowing for a high reliability of wireless communication and introducing prioritization for message forwarding.
Regarding claims 3 and 17, Krishnaswamy discloses wherein the priority is based at least in part on one or more of a channel busyness or a location of the UE (the priority of a message can be adjusted based on how far the receiving wireless device is from the transmitting wireless device, see steps 4135, 4145 in FIG. 5).
However, Krishnaswamy does not explicitly disclose the priority threshold.
Hassan Hussein discloses the priority threshold (a wireless device can determine whether to forward a received wireless signal 126 based on whether the wireless signal 126 has a priority value that is higher than or equal to a priority threshold value, see 8:17-33; moreover, wireless devices can communicate via D2D communication, see 4:16-24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Hassan Hussein, since the modification, as suggested in FIG. 5 and ¶ 57 of Krishnaswamy and 1:28-31 of Hassan Hussein, enables the wireless communication to adjust the priority of a received message and also configure the priority threshold required for retransmitting the received message, thereby optimizing the determination of when a wireless device should retransmit a received message (e.g., if a network operator wants to ensure messages with higher reliabilities are retransmitted, then the required distance between the receiving wireless device and the transmitting wireless device [i.e., the location of the receiving wireless device in relation to the transmitting wireless device] can be reduced so that the required reliability of the message is increased [i.e., if a signal travels less distance, it is likely to have less reliability issue]) while enhancing the wireless communication system by allowing for a high reliability of wireless communication and introducing prioritization for message forwarding.
Regarding claims 11 and 25, Krishnaswamy discloses wherein the one or more processors are further configured to: 
determine to transmit the repetition of the warning message (process the received peer transmission messages based on priority indication and retransmit the peer transmission messages, see step 410-415, 445 in FIG. 4A-4B and ¶¶ 28-29, 48).
However, Krishnaswamy does not explicitly disclose based at least in part on one or more of: a determination that the UE has not already received a transmission of a repetition of the warning message from an intermediate UE, or a determination that a count of hops indicated within the warning message satisfies a hop quantity threshold.
Hassan Hussein discloses based at least in part on one or more of: 
a determination that the UE has not already received a transmission of a repetition of the warning message from an intermediate UE, or 
a determination that a count of hops indicated within the warning message satisfies a hop quantity threshold (a relaying vehicle or device can decide to stop relaying a critical message if the message TTL counter is decremented to 0 [i.e., continue to retransmit if TTL counter is greater than 0], see 10:26-30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Hassan Hussein, since the modification, as suggested in 1:28-31 of Hassan Hussein, enhances the wireless communication system by allowing for a high reliability of wireless communication and introducing prioritization for message forwarding.
Regarding claims 12 and 26, Krishnaswamy does not explicitly disclose wherein the hop quantity threshold is based at least in part on one or more of: an indication of the hop quantity threshold within the warning message, a location of the UE, a location of a detecting UE that detected the event, the priority of the warning message, an event type of the event, a time of the event, or a configuration of the UE.
Hassan Hussein discloses wherein the hop quantity threshold is based at least in part on one or more of: 
an indication of the hop quantity threshold within the warning message, 
a location of the UE, 
a location of a detecting UE that detected the event, 
the priority of the warning message, 
an event type of the event, 
a time of the event, or 
a configuration of the UE (a relaying vehicle or device can decide to stop relaying a critical message if the message TTL counter is decremented to 0 [i.e., continue to retransmit if TTL counter is greater than 0], see 10:26-30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Hassan Hussein, since the modification, as suggested in 1:28-31 of Hassan Hussein, enhances the wireless communication system by allowing for a high reliability of wireless communication and introducing prioritization for message forwarding.
Regarding claims 13 and 27, Krishnaswamy does not explicitly disclose wherein the hop quantity threshold is one hop.
Hassan Hussein discloses wherein the hop quantity threshold is one hop (a relaying vehicle or device can decide to stop relaying a critical message if the message TTL counter is decremented to 0 [i.e., continue to retransmit if TTL counter is greater than or equal to 1, where hop count of 1 satisfies the threshold], see 10:26-30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Hassan Hussein, since the modification, as suggested in 1:28-31 of Hassan Hussein, enhances the wireless communication system by allowing for a high reliability of wireless communication and introducing prioritization for message forwarding.

Claim(s) 5, 7, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy in view of Oran (US 2016/0164792 A1).
Regarding claims 5 and 19, Krishnaswamy discloses wherein the one or more processors are further configured to indicate, within the repetition of the warning message (process the received peer transmission messages based on priority indication and retransmit the peer transmission messages, see step 410-415, 445 in FIG. 4A-4B and ¶¶ 28-29, 48).
Although Krishnaswamy discloses receiving the warning message (receive peer transmission messages, see steps 405-410 in FIG. 4A-4B, steps 4110-4120 in FIG. 5 and ¶ 56) and transmitting the repetition of the warning message (process the received peer transmission messages based on priority indication and retransmit the peer transmission messages, see step 410-415, 445 in FIG. 4A-4B and ¶¶ 28-29, 48), Krishnaswamy does not explicitly disclose including within the message, a timing offset between receiving the message and transmitting the repetition of the message.
Oran discloses including within the message, a timing offset between receiving the message and transmitting the repetition of the message (a data responder includes a field in a data packet to be transmitted, where the field indicates the processing delay experienced at the data responder, see ¶ 28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Oran, since the modification, as suggested in ¶ 15 of Oran, enables the wireless communication system to determine, track, and report the accumulated queuing and/or processing delay experienced by messages, and the reported delay can then be used for intelligent, fine-grained congestion control.
Regarding claims 7 and 21, Krishnaswamy discloses wherein the one or more processors are further configured to: 
a number of subframes (particular sub-carriers and frame times are used to transmit messages, see ¶ 77; this means that the time between receiving peer transmission messages and retransmitting peer transmission messages includes a certain time duration that can be translated to a number of frame times) between reception of the warning message (receive peer transmission messages, see steps 405-410 in FIG. 4A-4B, steps 4110-4120 in FIG. 5 and ¶ 56) and transmission of the repetition of the warning message by the UE (process the received peer transmission messages based on priority indication and retransmit the peer transmission messages, see step 410-415, 445 in FIG. 4A-4B and ¶¶ 28-29, 48).
Although Krishnaswamy discloses reception of the warning message and transmission of the repetition of the warning message by the UE, Krishnaswamy does not explicitly disclose determine a timing offset of subframes between reception of the message and transmission of the repetition of the message.
Oran discloses determine a timing offset of subframes between reception of the message and transmission of the repetition of the message (a data responder includes a field in a data packet to be transmitted, where the field indicates the processing delay experienced at the data responder, see ¶ 28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Krishnaswamy as taught by Oran, since the modification, as suggested in ¶ 15 of Oran, enables the wireless communication system to determine, track, and report the accumulated queuing and/or processing delay experienced by messages, and the reported delay can then be used for intelligent, fine-grained congestion control.

Allowable Subject Matter
Claims 8-10 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2419